PER CURIAM.
AFFIRMED. See Migliori v. Migliori, 983 So.2d 670 (Fla. 5th DCA 2008) (holding that record filed on appeal provided insufficient basis to reverse the trial court’s decision granting former wife’s motion to transfer venue because there was no transcript of the hearing held below); Garcia v. Garcia, 958 So.2d 947 (Fla. 3d DCA 2007) (holding that, because the appellant failed to provide the appellate court with a transcript of the hearing held below, the record was inadequate to demonstrate that the trial court abused its discretion in denying the motion to transfer venue).
PALMER, COHEN and WALLIS, JJ., concur.